Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 14, 2019

                                       No. 04-19-00020-CV

                    Robert M. STONE, Raymond S. DeLeon, and John Salas,
                                        Appellant

                                                  v.

                                 THE CARLSON LAW FIRM,
                                        Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-16271
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
        On January 18, 2019, appellants filed a sworn clerk’s record. On February 7, 2019, the
district clerk filed an additional volume of the clerk’s record. Because we were unable to
determine from the record whether appellants’ notice of appeal was timely, on February 13,
2019, this court ordered appellants to file or cause to be filed a supplemental clerk’s record
containing: (1) a notice of appeal file-stamped in the trial court, if any; (2) a file-stamped copy of
the order appealed from; and (3) any other file-stamped documents bearing on the timeliness of
appellants’ notice of appeal. The February 13 order suspended all appellate deadlines pending
further order from this court.

        On February 14, 2019, a supplemental clerk’s record containing file-stamped copies of
the notice of appeal and the order appealed from were filed in this court. The supplemental
clerk’s record demonstrates appellants’ notice of appeal was timely filed in the trial court.
Accordingly, all appellate deadlines are reinstated. Appellants’ brief is due no later than
February 19, 2019.



                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court